Filed 1/14/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 7







State of North Dakota, 		Plaintiff and Appellee



v.



Charles William Russell, II, 		Defendant and Appellant







No. 20150205







Appeal from the District Court of Dunn County, Southwest Judicial District, the Honorable Dann E. Greenwood, Judge.



AFFIRMED.



Per Curiam.



Pat J. Merriman, Assistant State’s Attorney, P.O. Box 747, Killdeer, N.D. 58640-0747, for plaintiff and appellee; on brief.



Charles W. Russell, II, self-represented, P.O. Box 5521, Bismarck, N.D. 58506, defendant and appellant; on brief.

State v. Russell

No. 20150205



Per Curiam.

[¶1]	Charles William Russell, II, appeals from an amended criminal judgment revoking his probation and sentencing him to two years in prison.  Russell argues the district court erred in revoking his probation and sentencing him without first determining that he was mentally competent to represent himself or to understand the proceedings.  Russell also argues the court lacked jurisdiction in this case because he claims his “body to be in the Divine Trust.”  We conclude the court did not commit obvious error by failing to hold a competency hearing on its own motion and the court had jurisdiction over the proceedings.  We affirm under N.D.R.App.P. 35.1(a)(1) and (3).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner